                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DAVID MUNIZ,

                     Plaintiff,

v.                                                             No. CV 21-301 CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

     ORDER EXTENDING TIME TO FILE ADMINSTRATIVE RECORD AND ANSWER

        THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Unopposed First Motion of Defendant for Extension of Time to File Answer and Certified

Administrative Record (the “Motion”), (Doc. 10), filed June 7, 2021. The Court, having

reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

        IT IS THEREFORE ORDERED that the Commissioner shall have until August 6,

2021, to file the Electronic Certified Administrative Record and Answer to Plaintiff’s

Complaint.

        IT IS SO ORDERED.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
